Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Claims 1-20, filed 06/30/202, are pending.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaeta et al. (“Gaeta”) [U.S Patent No. 10,078,917 B1]

Regarding claim 1, Gaeta meets the claim limitations as follows:
A method for facilitating population of a virtual space around a 2D content (i.e. ‘simultaneously present additional content that augments the content presented over the screen’ [col. 4, ll. 48-50], the method comprising: 

receiving, using a communication device (i.e. ’Radio receivers’) [col. 30: ‘The images may be sent to the virtual reality goggles over a suitable connection, such as a WiFi ….’ ], the 2D content (i.e. ‘The first layer 1504 may include a series of 2-D images’) [Fig. 15; col. 26, ll. 30-65; col. 29, ll. 30-40] from at least one external device (e.g. ‘the content data store 162’) [Fig. 1B, 15; col. 26, ll. 30-65; col. 29, ll. 30-40];

analyzing, using a processing device [Fig. 15: ‘Mobile Content Processor  166’], the 2D content (i.e. ‘analyzing in real-time the images’ or ‘analyzing a sound stream’) [Fig. 15; col. 29, ll. 30-40: ‘by analyzing in real-time the images … to match …’];

identifying, using the processing device, at least one cue (i.e. ‘to detect when certain scenes or events are occurring within the content displayed’) [Fig. 15, 16, 17; col. 29, ll. 30-40: ‘detect such events by analyzing in real-time images .. to match a currently displayed frame … with a predefined frame representative of the scene or event’ or ‘the audio currently … matches with a predefined audio representative of the scene or event’] in the 2D content based on the analyzing;

generating, using the processing device, at least one additional content for the 2D content (i.e. 1507 in ‘the additional  content presented by the second layer 1506’) [Fig. 15, 16, 17; col. 29, ll. 5-55: ‘the additional content … can appear to be layered over’] based on the at least one cue, wherein the at least one additional content (i.e. ‘1507’) populates the virtual space around the 2D content (i.e. ‘1508’) [Fig. 15];

synchronizing [col. 29, ll. 5-65: ‘to coordinate the timing of images’], using the processing device, the at least one additional content with the 2D content based on the generating [Fig. 15, 16, 17], wherein the at least one additional content is synchronously presentable with the 2D content based on the synchronizing; and

storing, using a storage device [Fig. 15: ‘156’; col. 8: ‘], the at least one additional content [col. 7, ll. 40-50: ‘the additional content … can also be stored’].


Regarding claim 2, Gaeta meets the claim limitations as follows:
The method of claim 1 further comprising transmitting, using the communication device, the at least one additional content and the 2D content to at least one presentation device (i.e. virtual-reality goggles 1502) [Fig. 15: ‘composite 1508’ to mobile device 178; col. 4, ll. 62-65: ‘bluetooth’; col. 29, ll. 35-40: ‘a communication link between mobile content processor 166 and the system presenting the first layer 1504 may be establish’], wherein the at least one presentation device is configured for presenting the at least one additional content and the 2D content synchronously.


Regarding claim 3, Gaeta meets the claim limitations as follows:
The method of claim 1 further comprising retrieving, using the storage device, at least one asset [col. 7, ll. 60-65: ‘These rendered scene elements can be retrieved by a mobile content processor 166 …’] based on the identifying of the at least one cue (e.g. ‘to match a currently displayed frame … with a predefined frame representative of the scene or event’ or ‘the audio currently … matches with a predefined audio representative of the scene or event’) [Fig. 15, 16, 17; col. 29, ll. 30-40], wherein the generating of the at least one additional content is further based on the retrieving [Fig. 15].


Regarding claim 4, Gaeta meets the claim limitations as follows:
The method of claim 1 further comprising: receiving, using the communication device, at least one content element [col. 7, ll. 60-65: ‘These rendered scene elements can be retrieved by a mobile content processor 166 …’] for the at least one cue from at least one device; and analyzing, using the processing device, the at least one content element (i.e. ‘analyzing in real-time the images’ or ‘analyzing a sound stream’) [Fig. 15; col. 29, ll. 30-40: ‘by analyzing in real-time the images … to match …’], wherein the generating of the at least one additional content [col. 7, ll. 43-46: ‘the additional content to be displayed’] is further based on the analyzing of the at least one content element.


Regarding claim 5, Gaeta meets the claim limitations as follows:
The method of claim 1, wherein the at least one additional content comprises at least one layer [Fig. 15: 1507 on Layer 2 1506; col. 27, ll. 30-45, col. 29, ll. 15-40: ‘the frame 1507 of the augmented reality glasses’], wherein the at least one layer is characterized by at least one element comprised in the at least one layer [col. 27, ll. 40-67: ‘a character or object being displayed on the second layer 1506 may pass behind an object in the first layer 1504’; ‘the second layer 1506 that account for the position and/or orientation of the mobile device 178’].


Regarding claim 6, Gaeta meets the claim limitations as follows:
The method of claim 5 further comprising: analyzing, using the processing device, the at least one layer of the at least one additional content (i.e. ‘determines how the additional content … is to be presented’) [Fig. 15; col. 5]; determining, using the processing device, at least one position of the at least one layer in the virtual space around the 2D content (i.e. ‘the positioning, orientation … of the additional content … may be automatically adjusted’) [Fig. 5-11; col. 5]; and positioning, using the processing device, the at least one layer in the virtual space around the 2D content [Fig. 5-11] based on the determining [col. 5], wherein the synchronizing of the at least one additional content with the 2D content is further based on the positioning [Fig. 5-11; col. 5: ‘so that the additional content can be correctly integrated with the content presented overt the screen].


Regarding claim 7, Gaeta meets the claim limitations as follows:
The method of claim 1, wherein the at least one additional content comprises at least one interactive object (i.e. ‘the rendered some elements may interact with elements of the content’) [Fig. 5-11; col. 8, ll. 1-5, col. 14, ll. 63-65, col. 15: ‘how the timing of various character interaction with the audience can be individualized’], wherein the at least one interactive object is associated with a plurality of states [Fig. 5-11 show various positioning states along the motion path], wherein the method further comprises: receiving (i.e. synchronize), using the communication device, at least one input from at least one input device ; analyzing (i.e. synchronizing), using the processing device, the at least one input; and transitioning (i.e. synchronizing), using the processing device, the at least one interactive object between the plurality of states, wherein the transitioning comprises interacting with the at least one object, wherein the synchronizing of the at least one additional content is further based on the transitioning [Fig. 5-11, 18; col. 33, ll. 5-20: ‘presented based on predefined synchronization information’; col. 34: ‘how objects can be synchronized’; ‘in real-time or at interactive frame rates’; col. 4, ll. 55: ‘being transitioned for display over AR glasses’; Fig. 7, 11: how a motion path traveled by an object].


Regarding claim 8, Gaeta meets the claim limitations as follows:
The method of claim 1, wherein the analyzing comprises performing an image analysis (i.e. ‘to match a currently displayed frame … with a predefined frame’) [col. 29, ll. 25-40] of a visual component of the 2D content, wherein the identifying of the at least one cue (i.e. ‘to detect when certain scenes or events are occurring within the content displayed’) [col. 29, ll. 25-40] is based on the performing of the image analysis (i.e. ‘to match a currently displayed frame … with a predefined frame’) [col. 29, ll. 25-40], wherein the at least one cue comprises at least one visual cue (i.e. ‘a currently displayed frame’) [col. 29, ll. 25-40].


Regarding claim 9, Gaeta meets the claim limitations as follows:
The method of claim 1, wherein the analyzing comprises performing a sound analysis (i.e. ‘analyzing a sound stream’) [col. 29, ll. 25-40: ‘detect such events by analyzing a sound stream … to determine whether the audio … matches with a predefined audio’] of an audio component of the 2D content, wherein the identifying of the at least one cue is based on the performing of the sound analysis (i.e. ‘detect such events by analyzing a sound stream’), wherein the at least one cue comprises at least one audio cue.


Regarding claim 10, Gaeta meets the claim limitations as follows:
The method of claim 1, wherein the at least one additional content (i.e. the frame 1507 of the augmented reality glasses can be removed’’) [Fig. 15; col. 29, ll. 15-20] is not embedded in the 2D content.


Regarding claim 11, the system claim is identical in scope and function to the previously rejected method claim 1, and is therefore rejected in the same manner.	

Regarding claim 12, the system claim is identical in scope and function to the previously rejected method claim 2, and is therefore rejected in the same manner.

Regarding claim 13, the system claim is identical in scope and function to the previously rejected method claim 3, and is therefore rejected in the same manner.

Regarding claim 14, the system claim is identical in scope and function to the previously rejected method claim 4, and is therefore rejected in the same manner.

Regarding claim 15, the system claim is identical in scope and function to the previously rejected method claim 5, and is therefore rejected in the same manner.

Regarding claim 16, the system claim is identical in scope and function to the previously rejected method claim 6, and is therefore rejected in the same manner.

Regarding claim 17, the system claim is identical in scope and function to the previously rejected method claim 7, and is therefore rejected in the same manner.

Regarding claim 18, the system claim is identical in scope and function to the previously rejected method claim 8, and is therefore rejected in the same manner.

Regarding claim 19, the system claim is identical in scope and function to the previously rejected method claim 9, and is therefore rejected in the same manner.

Regarding claim 20, the system claim is identical in scope and function to the previously rejected method claim 10, and is therefore rejected in the same manner.	
	



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488